COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of K.N.C.

Appellate case number:    01-17-00520-CV

Trial court case number: C2012-0499A

Trial court:              22nd District Court of Comal County

        Appellant Adelina Michelle Cline is hereby notified that, to the extent she has attempted
to appeal from an order holding her in contempt or committing her to jail for failure to pay the
amounts identified in the contempt orders, the court may dismiss that part of the appeal for want
of jurisdiction. See, e.g., In re B.A.C., 144 S.W.3d 8, 11 (Tex. App.—Waco 2004, no pet.)
(contempt findings are generally not appealable and are subject to challenge only by original
proceeding); Cadle Co. v. Lobingier, 50 S.W.3d 662, 671 (Tex. App.—Fort Worth 2001, pet.
denied) (“A contempt judgment is reviewable only via a petition for writ of habeas corpus (if the
contemnor is confined) or a petition for writ of mandamus (if no confinement is involved).”); cf.
TEX. FAM. CODE § 109.002(b) (“An appeal may be taken by any party to a suit from a final order
rendered under this title.”).
        Unless appellant files a response demonstrating by citation to the law that this court has
jurisdiction over an appeal from a finding of contempt or an order committing her to jail for an act
of contempt, that aspect of the appeal will be dismissed for want of jurisdiction. See TEX. R. APP.
P. 42.3(a), 43.2(f). Appellant’s response, if any, is due in this court within 14 days of the date
of this notice.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: June 12, 2018